COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-093-CR
 
  
  
EX PARTE
 
 
JIMMY C. BURGETT
  
  
------------
 
FROM THE 97TH DISTRICT COURT 
OF MONTAGUE COUNTY
 
------------
 
MEMORANDUM OPINION1 AND JUDGMENT
 
------------
        Jimmy 
C. Burgett is attempting to appeal the trial court’s January 25, 2005 order 
releasing him from custody.  On March 23, 2005, we notified appellant by 
letter of our concern that we lacked jurisdiction over the appeal because the 
notice of appeal was not timely filed.  In his response to our letter, 
appellant concedes that the notice was not filed within thirty days after entry 
of the order as required by the appellate rules.  See Tex. R. App. P. 26.2(a)(1).
        Appellant 
asserts that the reason for the late filing is his improper re-arrest arranged 
by his parole supervisor.  Regardless of the reason, the late filing of 
appellant’s notice of appeal deprives this court of jurisdiction over his 
appeal.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 
1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  
Accordingly, we dismiss the appeal for want of jurisdiction.
   
                                                                  PER 
CURIAM
 
 
 
PANEL D:   CAYCE, 
C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: April 21, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.